
	

115 SRES 684 ATS: Relative to the death of the Honorable Joseph D. “Joe” Tydings, former United States Senator for the State of Maryland.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 684
		IN THE SENATE OF THE UNITED STATES
		
			October 11, 2018
			Mr. Cardin (for himself and Mr. Van Hollen) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the death of the Honorable Joseph D. Joe Tydings, former United States Senator for the State of Maryland.
	
	
 Whereas Joseph D. Joe Tydings (referred to in this preamble as Joe Tydings) entered the McDonough School as a military cadet in 1938; Whereas Joe Tydings served in the United States Army from 1946 to 1948, participating in the postwar occupation of Germany as a corporal of the Sixth Constabulary Regiment;
 Whereas Joe Tydings was elected in 1954 to the Maryland House of Delegates to represent Harford County, and served there until 1961;
 Whereas Joe Tydings was appointed by President John F. Kennedy to serve as United States Attorney for the District of Maryland from 1961 to 1963;
 Whereas Joe Tydings worked hard to establish the nonpartisan reputation of the office of the United States Attorney for the District of Maryland and successfully prosecuted political corruption in the State of Maryland;
 Whereas in 1963 Joe Tydings represented the United States at the Interpol Conference in Helsinki, Finland, and at the International Penal Conference in Bellagio, Italy;
 Whereas Joe Tydings was elected in 1964 to represent the State of Maryland in the United States Senate;
 Whereas Joe Tydings served the United States Senate as the Chairman of the Committee on the District of Columbia in the 91st Congress;
 Whereas Joe Tydings authored legislation to make improvements to the Federal court system, many of which are still in place as of the date of adoption of this resolution;
 Whereas Joe Tydings was a progressive who championed the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.) and the Fair Housing Act (42 U.S.C. 3601 et seq.);
 Whereas Joe Tydings demonstrated a duty to public service by committing to protect the civil rights of fellow citizens, safeguard the environment and public health, and reach across the aisle to find bipartisan solutions to pressing national problems;
 Whereas Joe Tydings was an avid and devoted horseman who— (1)authored the Horse Protection Act (15 U.S.C. 1821 et seq.), which penalizes the practice of soring horses; and
 (2)advocated for the implementation of that Act following a return to private life; Whereas Joe Tydings continued to serve his community in many different capacities, including as a member of—
 (1)the Board of Regents of the University of Maryland from 1974 to 1984; (2)the Board of Regents of the University System of Maryland from 2000 to 2005; and
 (3)the board of the University of Maryland Medical System since 2008; and Whereas Joe Tydings served the people of the State of Maryland and all of the people of the United States with distinction for 6 years in the United States Senate: Now, therefore, be it
		
	
 That— (1)the Senate has heard with profound sorrow and deep regret the announcement of the death of the Honorable Joseph D. Joe Tydings, former member of the United States Senate;
 (2)the Secretary of the Senate communicate this resolution to the House of Representatives and transmit an enrolled copy of this resolution to the family of the Honorable Joseph D. Joe Tydings; and
 (3)when the Senate adjourns today, it stand adjourned as a further mark of respect to the memory of the Honorable Joseph D. Joe Tydings.
